PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction. We issued the writ and set the matter for hearing on the merits as well as on the aspect of this Court’s jurisdiction under Article V, Section 4, Constitution of Florida, F.S.A. After such hearing we have the view that the petition is without merit, therefore, the writ must be and it is hereby discharged. 107 So.2d 140.
It is so ordered.
THOMAS, Acting Chief Justice, HOB-SON, THORNAL and O’CONNELL, JJ., and TAYLOR, Circuit Judge, concur.